Case 9:18-cv-80176-BB Document 617 Entered on FLSD Docket 09/29/2020 Page 1 of 12



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC,

           Plaintiffs,
  v.                                                                       Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        Defendant.
  _____________________________________/

                                      JOINT PRETRIAL STIPULATION

           In accordance with, S.D. Fla. Local Gen. Rule 16.1(e) and this Court Orders at D.E. 607

  and 614, the parties jointly file the following pretrial stipulation.

           1.       Statement of the Case by Each Party

  Plaintiffs’ Statement of the Case:1

           The plaintiffs in this case are Ira Kleiman, as the personal representative of the Estate of

  David Kleiman, and W&K Info Defense Research LLC. The defendant is Craig Wright.

           Plaintiffs allege that David Kleiman and Craig Wright entered into a partnership to develop

  and release the original Bitcoin protocol, to mine bitcoin, and to develop blockchain-related

  intellectual property. Plaintiffs further allege that, after David Kleiman died, Craig Wright

  wrongfully took David Kleiman’s share of the partnership’s bitcoin and blockchain related




  1
    Plaintiffs object to Defendant’s statement for two reasons. One, it is not a “concise” statement of the case, as the
  rules require, but instead reads like a synopsis of Defendant’s closing argument. Two, the statement is factually
  inaccurate and mischaracterizes Plaintiffs’ claims (e.g. Defendant is undoubtedly aware that Plaintiffs do not allege
  that the Kleiman-Wright partnership ended in 2011). On the other hand, Plaintiffs’ statement is based on the parties’
  Joint Neutral Statement of the Case filed June 22, 2020, [D.E. 593], with further revisions to account more fully for
  the claims of W&K.
Case 9:18-cv-80176-BB Document 617 Entered on FLSD Docket 09/29/2020 Page 2 of 12



  intellectual property and has refused to provide it to his Estate. Plaintiffs seek to recover those

  assets in this lawsuit.

          Plaintiffs further allege that W&K, which David Kleiman was the sole owner of,

  developed blockchain-related intellectual property. They allege that, after David Kleiman died,

  Defendant initiated fraudulent proceedings in Australia through which he gained control over all

  of W&K’s intellectual property. Plaintiffs allege that Craig Wright has likewise refused to return

  that intellectual property to W&K. W&K seeks return of its intellectual property.

          Craig Wright denies that he had a partnership with David Kleiman to create or mine

  bitcoin, or to develop bitcoin-related intellectual property. Craig Wright further denies that he

  wrongfully took or stole bitcoins or intellectual property that belonged to either Plaintiff.

  Wright raises two affirmative defenses, each based on the allegation that Plaintiffs’ claims were

  filed too late.

  Defendant’s Statement of the Case:

          Ira Kleiman, as the personal representative of the estate of Dave Kleiman, alleges that the

  late David Kleiman and Dr. Craig Wright entered into an oral partnership agreement to mine

  bitcoins and develop Bitcoin-related intellectual property. Plaintiffs allege that this oral

  partnership lasted for three years, from 2008 through 2011. This purported oral partnership

  agreement is central to all of the estate’s causes of action against Dr. Wright, who denies that he

  had an oral partnership agreement with the late Dave Kleiman.

          There are no records or documents evidencing this purported oral partnership while it was

  in existence—that is, there are no: (1) communications from Dave Kleiman discussing any terms

  of this purported oral partnership, including who would do what, how it would pay its expenses,

  how it would divide its profits and losses, and how its assets would be divided after it ended; nor



                                                     2
Case 9:18-cv-80176-BB Document 617 Entered on FLSD Docket 09/29/2020 Page 3 of 12



  are there any communications from Dave Kleiman discussing this purported oral partnership’s (2)

  financial records, (3) tax records, or even a (4) business license. In fact, Dave Kleiman never

  mentioned anything about this purported oral partnership. Dave Kleiman knew how to document a

  partnership and had documented partnerships with people other than Dr. Wright.

         Moreover, Dave Kleiman never told anyone about this oral partnership that, by the estate’s

  account, was worth hundreds of millions of dollars while Dave Kleiman was alive. Nor did Dave

  Kleiman use any of the purported oral partnership’s purported bitcoin fortune to pay for

  necessities (i.e., phone bill or mortgage) while he was in severe financial distress.

         Based on these allegations, Dr. Wright asserts, inter alia, that the purported oral

  partnership would be void for vagueness and indefiniteness, because there is no evidence, oral or

  written, of any essential terms, and Florida law requires evidence of all essential terms. He also

  asserts the affirmative defenses of statute of limitations and laches.

         When the purported oral partnership purportedly was dissolved in 2011, Dave Kleiman,

  alive at the time, had a present right and duty to take possession of his portion of the oral

  partnership’s assets. He never exercised any such right or took any action to recover what the

  estate now claims he was owed. Consequently, the accrual date for any causes of action that Dave

  Kleiman had regarding his right to the purported oral partnership’s assets was in 2011,

  approximately seven years before the estate filed its complaint.

         After the purported oral partnership was dissolved, plaintiffs claim that Dave Kleiman and

  Dr. Wright formed W&K to mine bitcoins and develop Bitcoin-related intellectual property. Dr.

  Wright denies this allegation.

         W&K has no company records evidencing that its business purpose was to mine bitcoins

  and develop Bitcoin-related intellectual property. Dave Kleiman only mentions W&K in a handful



                                                     3
Case 9:18-cv-80176-BB Document 617 Entered on FLSD Docket 09/29/2020 Page 4 of 12



  of emails exchanged with Dr. Wright and his ex-wife, Ms. Lynn Wright, all of which were

  exchanged on the day before, and day of, W&K’s creation. From those emails, it is clear that

  W&K was created solely for the purpose of submitting bid proposals to the U.S. Department of

  Homeland Security (“DHS”) using intellectual property unrelated to Bitcoin that Dr. Wright

  owned and had developed in Australia. Corroborating evidence also comes from DHS, which sent

  letters to W&K denying the bid proposals. After that denial, Dave Kleiman never paid the annual

  fee to keep W&K active, with the result that W&K was administratively dissolved in 2012.

         In 2013, Dr. Wright filed two actions in Australia against W&K for the purpose of clearing

  title to the intellectual property that he had allowed W&K to use for its DHS bid proposals. In fact,

  the intellectual property identified in the Australian lawsuits is the same intellectual property listed

  in the DHS bid proposals. The Australian courts sent notice of those lawsuits to Dave Kleiman’s

  mailbox, which he used for all of his business affairs and some personal affairs. Dave Kleiman’s

  business partner, Carter Conrad, testified that notice from the Australian court was received on

  October 10, 2013. Ira Kleiman took no action on that notice because he claims that, despite being

  the personal representative of his brother’s estate, he simply did not check the mail.

         Based on these facts, Dr. Wright has asserted affirmative defenses of statute of limitations

  and laches.

         When W&K was administratively dissolved in 2012, more than a year before Dave

  Kleiman’s death, a distribution of company assets to its members had to have occurred. Therefore,

  any claim based on Dave Kleiman’s right to a portion of W&K’s assets had to have accrued in

  2012, which was six years before plaintiffs brought their claims against Dr. Wright. All of the

  plaintiffs’ claims were time-barred after their four- and five-year limitations periods expired.

  Moreover, plaintiffs knew or should have known of the Australian lawsuits on October 10, 2013,



                                                     4
Case 9:18-cv-80176-BB Document 617 Entered on FLSD Docket 09/29/2020 Page 5 of 12



  when the Australian court sent notice of the Australian lawsuits to Dave Kleiman’s mailbox,

  which defeats plaintiffs’ argument of fraudulent concealment.

         In addition to the above, Dr. Wright also offered the Kleiman family shares in Coin-Exch,

  which was a company that he and Dave Kleiman had discussed creating. Coin-Exch was not

  involved in the creation of Bitcoin or mining of bitcoins. Instead, its purpose was to be an online

  marketplace where individuals could trade many digital currencies. However, Dave Kleiman died

  a few days after that company was created. After Dave Kleiman’s death, Dr. Wright because he

  had always wanted and intended for Dave Kleiman to be involved in that company, he provided

  Ira Kleiman, as the personal representative of the estate, with shares in that company. That

  company was eventually liquidated, but not before a buyer offered Ira Kleiman money for the

  shares, which he turned down.

         2.      Basis of Federal Jurisdiction

         The Court has exercised original jurisdiction pursuant to 28 U.S.C. § 1332 on the basis that

  the parties are completely diverse in citizenship and the amount in controversy exceeds $75,000.

  In addition, the Court has elected to exercise its discretion and assert supplemental jurisdiction

  over this matter. [D.E. 615]. Defendant denies that the parties are completely diverse and disputes

  the existence of subject matter jurisdiction.

         3.      Pleadings Raising the Issues

                 a.      Plaintiffs’ Second Amended Complaint [D.E. 83]; and

                 b.      Defendant’s Answer to the Second Amended Complaint [D.E. 87].

         4.      Undisposed of Motions or Other Matters Requiring the Court’s Attention

                 a.      Defendant’s Motion in Limine [D.E. 490];

                 b.      Plaintiffs’ Omnibus Daubert Motion to Strike Defense Experts [D.E. 492];



                                                    5
Case 9:18-cv-80176-BB Document 617 Entered on FLSD Docket 09/29/2020 Page 6 of 12



                    c.      Plaintiffs’ Omnibus Motion in Limine [D.E. 497]; and

                    d.      Defendant’s Motion to Exclude the Opinion Testimony of Plaintiffs’ Expert

   Witnesses [D.E. 500].

             5.     Concise Statement of Uncontested Facts Which Will Require no Proof at Trial

             The parties’ Joint Statement of Uncontested Facts is filed and can be located at D.E. 616.

             6.     Issues of Fact Which Remain to be Litigated at Trial

  Plaintiffs’ List of Issues of Fact Which Remain to be Litigated at Trial:

                    a.      Whether Craig Wright converted or wrongfully took any of David

   Kleiman’s, the partnership’s or W&K’s bitcoins, forked assets, or Bitcoin-related intellectual

   property;

                    b.      Whether Craig Wright and David Kleiman associated for profit to develop

   the Bitcoin protocol, other Bitcoin-related intellectual property and/or to mine bitcoin;

                    c.      Whether Craig Wright breached any fiduciary duties to W&K, to the

   Kleiman-Wright partnership or to David Kleiman’s estate;

                    d.      Whether Craig Wright breached his duties of loyalty or care or obligation of

   good faith and fair dealing to W&K or to the Kleiman-Wright partnership or to David Kleiman’s

   estate;

                    e.      Whether Craig Wright converted bitcoins or IP belonging to W&K, the

   Kleiman-Wright partnership, or David Kleiman’s estate;

                    f.      Whether Craig Wright is liable for civil theft;

                    g.      Whether Craig Wright has been unjustly enriched by his conduct with

   respect to W&K or David Kleiman’s estate;

                    h.      Whether Craig Wright is liable for actual or constructive fraud;



                                                       6
Case 9:18-cv-80176-BB Document 617 Entered on FLSD Docket 09/29/2020 Page 7 of 12



                 i.      Whether Plaintiffs were damaged as a proximate result of any of the alleged

   wrongdoing by Craig Wright and, if so, in what amount;

                 j.      Whether Plaintiffs filed their claims within the time periods provided by

   applicable statutes of limitations;

                 k.      Whether Plaintiffs unreasonably delayed filing the present action and, if so,

   whether that delay prejudiced Craig Wright;

                 l.      Whether Craig Wright concealed his misconduct from Plaintiffs and

   plaintiffs could not have learned of the facts underlying their claims against Craig Wright by

   exercising due diligence; and

                 m.      Whether Craig Wright took actions to prevent Plaintiffs from bringing their

   claims against him and if so, whether Plaintiffs delayed filing their claims in reliance on those

   actions.

   Defendant’s List of Issues of Fact Which Remain to be Litigated at Trial:

                 a.      Whether Dr. Wright converted or wrongfully took any of Dave Kleiman or

  W&K’s bitcoins or Bitcoin-related intellectual property;

                 b.      What are the specific bitcoins that plaintiffs claim Dr. Wright converted or

  wrongfully took;

                 c.      What is the Bitcoin-related intellectual property that plaintiffs claim Dr.

  Wright converted or wrongfully took;

                 d.      When did Dr. Wright convert or wrongfully take bitcoins from plaintiffs;

                 e.      When did Dr. Wright convert or wrongfully take Bitcoin-related intellectual

  property from plaintiffs;

                 f.      What is the alleged benefit that plaintiffs have conferred on Dr. Wright;



                                                    7
Case 9:18-cv-80176-BB Document 617 Entered on FLSD Docket 09/29/2020 Page 8 of 12



                 g.      What are the circumstances that would render inequitable Dr. Wright’s

  purported retention of whatever benefits that plaintiffs allegedly conferred on Dr. Wright;

                 h.      What is the value of the benefits that plaintiffs allegedly conferred on Dr.

  Wright;

                 i.      Whether Dr. Wright and Dave Kleiman entered into an oral partnership to

  mine bitcoin and develop bitcoin-related intellectual property;

                 j.      Whether Dr. Wright owed fiduciary duties to W&K or to Dave Kleiman’s

  estate;

                 k.      Whether Dr. Wright breached any fiduciary duties to W&K or to Dave

  Kleiman’s estate;

                 l.      Whether plaintiffs have been damaged by the alleged breach of fiduciary

  duties;

                 m.      Whether Dr. Wright made any false statements of fact, intentional

  omissions of facts, or false promises to perform future acts;

                 n.      Whether Dr. Wright made any false statements of fact, intentional

  omissions of facts, or false promises to perform future acts with the intent to induce plaintiffs to

  rely on these alleged acts or omissions;

                 o.      Whether plaintiffs actually and reasonably relied on any of the alleged

  statements, acts, or omissions;

                 p.      Whether plaintiffs were damaged as a proximate result of the alleged

  statements, acts, or omissions;

                 q.      Whether from April 2013 through present day, Dr. Wright took with

  unlawful intent any bitcoins or Bitcoin-related intellectual property from plaintiffs;



                                                    8
Case 9:18-cv-80176-BB Document 617 Entered on FLSD Docket 09/29/2020 Page 9 of 12



                 r.      Whether Dr. Wright trafficked in property that he allegedly knew was

  stolen, and which was a part of a scheme to defraud plaintiffs;

                 s.      How many bitcoins were allegedly wrongfully taken and what was its value

  when that taking occurred;

                 t.      What was the value of the Bitcoin-related intellectual property when it was

  wrongfully taken;

                 u.      Whether plaintiffs received notice of the Australian lawsuits through mail

  received at Dave Kleiman’s mailbox on October 10, 2013;

                 v.      Whether plaintiffs knew or should have known of the Australian lawsuits on

  October 10, 2013;

                 w.      Whether Dr. Wright actively and willfully concealed any of plaintiffs’

  purported causes of action;

                 x.      Whether Dave Kleiman knew or should have known of any potential claims

  that he had against Dr. Wright arising from the alleged oral partnership when it was dissolved in

  February of 2011;

                 y.      Whether Dave Kleiman knew or should have known of any potential claims

  that he had against Dr. Wright arising from W&K when it was administratively dissolved in 2012;

                 z.      Whether plaintiffs filed their claims within the time periods provided by

  applicable statutes of limitations;

                 aa.     Whether plaintiffs unreasonably delayed filing the present action and

  whether that delay prejudiced Dr. Wright; and

                 bb.     Whether the estate of Dave Kleiman was offered and received shares in

  Coin-Exch.



                                                   9
Case 9:18-cv-80176-BB Document 617 Entered on FLSD Docket 09/29/2020 Page 10 of 12



           7.      Issues of Law on Which There is Agreement

                   None

           8.      Issues of Law That Remain for Determination by the Court

   Agreed Issues of Law That Remain for Determination by the Court:

                   a.      All evidentiary issues raised in Defendant’s motion in limine;

                   b.      All evidentiary issues raised in Plaintiffs’ motion in limine;

                   c.      All evidentiary issues raised in Defendant’s Daubert motion to strike

    Plaintiffs’ experts; and

                   d.      All evidentiary issues raised in Plaintiffs’ Daubert motion to strike

    Defendant’s experts.

                   e.      All disputes raised in the parties’ joint jury instruction submission;

    Plaintiffs’ List of Issues of Law That Remain for Determination by the Court:

                   a.      Whether Defendant should be equitably estopped from raising his statute of

   limitations and laches defenses;

                   b.      Whether the Court should enter a permanent injunction;

                   c.      Whether Plaintiffs are entitled to an accounting from Defendant based on

   fiduciary duties to the alleged partnership and/or to W&K;

                   d.      Whether the Court should order a judicial dissolution of the partnership and

   distribution of its assets; and

                   e.      Whether Plaintiffs should receive a constructive trust over the allegedly

   misappropriated bitcoin, forked assets, and intellectual property.




                                                      10
Case 9:18-cv-80176-BB Document 617 Entered on FLSD Docket 09/29/2020 Page 11 of 12



          9.      Numbered List of Trial Exhibits & Objections

          The parties will submit their list of trial exhibits and objections by December 15, 2020,

   pursuant to the Court’s Order extending certain pretrial deadlines and resetting the trial [D.E. 614].

          10.     Trial Witnesses

          The fact and expert witnesses expected to be presented at trial are listed in the parties’ Joint

   Witness List [D.E. 591].

          11.     Estimated Trial Time

          Plaintiffs’ Estimate of Trial Time:

          Plaintiffs believe that all parties can complete all of their examinations in 13-14 days, and

   that the trial can be completed in 15 days. While Plaintiffs had estimated they could complete all

   of their examinations in no more than 8-10 days, that assumed the outer range of examination

   times, and that all expected witnesses would be called. Plaintiffs believe that neither of these

   things are likely to occur.

          Defendant’s Estimate of Trial Time:

          In accordance with this Court’s Order Scheduling Trial and Order of Instruction before

   Calendar Call ECF No. [476], the parties identified the witnesses intended to be called at trial

   including estimated times for direct and cross-examination of each witness [D.E. 591] (“Joint

   Witness List”). Based on the Joint Witness List, and assuming that the trial proceedings in Court

   are conducted at an average rate of 6 hours a day, the trial is estimated to last up to 27 days.

   Plaintiffs now propose a much shorter time period is required for trial without any explanation as

   to which witness plaintiffs no longer intend to call or how they intend to limit their examinations.

   As such, defendant cannot determine how or if his own examinations could be limited, and must

   rely on the parties’ Joint Witness List.



                                                     11
Case 9:18-cv-80176-BB Document 617 Entered on FLSD Docket 09/29/2020 Page 12 of 12



    Counsel to Plaintiffs Ira Kleiman as             Attorneys for Dr. Craig Wright
    Personal Representative of the Estate of
    David Kleiman and W&K Info Defense               RIVERO MESTRE LLP
    Research, LLC                                    2525 Ponce de Leon Boulevard
                                                     Suite 1000
    By: /s/ Andrew S. Brenner                        Miami, Florida 33134
    Andrew S. Brenner, Esq.                          Telephone: (305) 445-2500
    Florida Bar No. 978663                           Fax: (305) 445-2505
    BOIES SCHILLER FLEXNER LLP                       Email: amcgovern@riveromestre.com
    100 SE 2nd Street, Suite 2800                    Email: arivero@rivermestre.com
    Miami, Florida 33131                             Email: zkass@riveromestre.com
    abrenner@bsfllp.com                              Email: zmarkoe@riveromestre.com
                                                     Email: receptionist@riveromestre.com
    Velvel (Devin) Freedman, Esq.
    ROCHE CYRULNIK FREEDMAN LLP                      By: /s/ Amanda McGovern
    200 S. Biscayne Blvd.                            AMANDA MCGOVERN
    Suite 5500 Miami, Florida 33131                  Florida Bar No. 964263
    vel@rcfllp.com                                   ANDRES RIVERO
                                                     Florida Bar No. 613819
    nbermond@rcfllp.com
                                                     SCHNEUR KASS
                                                     Florida Bar No. 100554
                                                     ZAHARAH MARKOE
    Kyle W. Roche, Esq.                              Florida Bar No. 504734
    Joseph M. Delich
    ROCHE CYRULNIK FREEDMAN LLP
    99 Park Avenue, 19th Floor
    New York, New York 10016
    kyle@rcfllp.com
    jdelich@rcfllp.com




                                   CERTIFICATE OF SERVICE

          I certify that on September 29, 2020, I electronically filed this document with the Clerk of

   the Court using CM/ECF. I also certify that this document is being served today on all counsel of

   record by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S. Mail.

                                                               /s/ Andrew S. Brenner
                                                               ANDREW S. BRENNER



                                                   12
